                                Mark Schlachet, Esq.
                                  3515 Severn Road
                               Cleveland, Ohio 44118
                                  Tel:216-225-7559
                                 FAX:216-932-5390
                            Email:markschlachet@me.com


                                                                    Admitted: OH, NY
                                      October 3, 2019



VIA ECF
Honorable Raymond J. Dearie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Careful Shopper, LLC v. TP-Link USA Corp., et al.,
               Docket No. 1:18-cv-03019-RJD-RML

Dear Judge Dearie:


       This office is one of the counsel for Plaintiff, Careful Shopper, LLC. We write today to
request that Your Honor reopen the captioned case and transfer venue thereof to the docket of the
Honorable Josephine L. Staton, United States District Judge for the Central District of California.

        On May 22, 2018, Careful Shopper, LLC (“Careful Shopper”) filed this captioned action
against TP-Link USA Corporation (“TP-Link”) in this Eastern District of New York. TP-Link
filed a motion to dismiss the EDNY action for lack of personal and subject matter jurisdiction
(“TP-Link’s Motion to Dismiss”).


On January 15, 2019, TP-Link filed a separate action against Careful Shopper, Adam Starke and
Sora Starke (collectively, “Careful Shopper Defendants”) in the Central District of California
(“California Action”). TP Link USA Corporation v. Careful Shopper LLC et al, Case No. 8:19-


                                                1
cv-00082-JLS-KES (CDCA). On April 3, 2019, Careful Shopper Defendants filed a Motion to
Dismiss, or in the Alternative, Transfer or Stay, the California action in favor of the EDNY
(“Careful Shopper Defendants’ Motion”). ECF No. 21. The gravamen of Careful Shopper
Defendants’ Motion was that TP-Link’s claims in that matter were the flip-side of its defenses in
this EDNY action, and that such claims should have been lodged in the EDNY as compulsory
counterclaims. On May 3, 2019, TP-Link filed its Opposition to said Motion. ECF No. 24. On
May 10, 2019, the Careful Shopper Defendants filed their Reply brief. ECF No. 25.

        On June 19, 2019, the California District Court, Hon. Josephine L. Staton, issued an Order
staying the California action pending the EDNY’s disposition of TP-Link’s Motion to Dismiss.
ECF No. 30. The Court noted that the “decision of whether to transfer this case to the Eastern
District of New York may be mooted by the New York Court’s determination of TP Link’s
personal jurisdiction motion.” Id.

        This Honorable Court partially granted TP-Link’s Motion to Dismiss for want of personal
jurisdiction on September 30, 2019; the case was closed on September 30, 2019; and final
judgment was entered on October 2, 2019. On October 1, 2019 Plaintiff requested TP-Link’s
stipulation to transfer venue of this matter to Judge Staton’s docket in the Central District of
California, where the California Action is pending. In that way both actions could be efficiently
administered and adjudicated by Judge Staton, with minimal additional time and expense built into
a new filing by Careful Shopper. On October 2, 2019 TP-Link declined to stipulate. This motion
follows.

        Plaintiff’s instant motion raises two issues, namely, (1) whether having closed this case
on October 2, 2019, this Court can now reopen the case to consider a transfer of venue, and (2)
whether having found itself without personal jurisdiction the Court, nevertheless, has jurisdiction
to transfer venue. All other venue-related considerations would seem to be non-controversial
because TP-Link itself selected the Central District of California to file its related action.

        The essential operative facts now before this Court were before Judge Kimba Wood in
Moscato v. MDM Group, Inc., 2008 U.S. Dist. LEXIS 58030 (SDNY 2008), where Judge Wood
(1) dismissed for want of personal jurisdiction, (2) closed the case, and (3) recognized the
desirability of a venue transfer. Case closure notwithstanding, Judge Wood sua sponte afforded
the parties an opportunity to transfer venue rather than commence a new suit:

       For the reasons stated above, the Court GRANTS MDM's motion to dismiss for lack of
       personal jurisdiction. The Clerk of the Court is directed to close this case. Any pending
       motions are moot. No later than August 10, 2008, either party may reopen this case by
       filing a motion to transfer venue in lieu of dismissal.

        Similarly, other courts in this Circuit recognize that case closure is no bar to post-judgment
relief where appropriate; and the Court has the inherent jurisdiction to reopen. See Iron Workers
Dist. Council of W NY. & Vicinity Pension Fund, 2013 U.S. Dist. LEXIS 34979, 2013 WL
1004215, at *2 ( granting the plaintiffs' motion to compel seeking post-judgment discovery
after the case was closed) British Int'l Ins. Co. v. Seguros La Republica, S.A., No. 90 CIV.
2370(JFK)(FM), 2001 U.S. Dist. LEXIS 12681, 2001 WL 958975, at *3 (S.D.N.Y. Aug. 22,



                                                  2
2001) ("[B]ecause the Court had entered a final judgment with respect to all of the parties' claims,
[the plaintiff] was entitled to obtain discovery in aid of execution pursuant to Rule 69 of the Federal
Rules of Civil Procedure."

        Assuming the case to be reopened, the Court then must consider whether in the interests
of justice a change of venue is appropriate. Courts in this District have repeatedly answered in
the affirmative notwithstanding the absence of personal jurisdiction. See Corke v. Sameiet M.S.
Song of Norway, 572 F.2d 77, 80 (2d Cir. 1978) (a court may transfer a case in the interests of
justice even if it lacks personal jurisdiction over a party and venue is improper in the transferor
forum); Morales v. Schofield, 174 F.R.D. 253, 258 (E.D.N.Y. 1997) (same); see also Haskel v.
FPR Registry, Inc., 862 F. Supp. 909, 916 (E.D.N.Y. 1994) (citing Starnes v. McGuire, 512 F.2d
918, 933-34, 168 U.S. App. D.C. 4 (D.C. Cir. 1974) (en banc)); see also Morales v. Schofield,
174 F.R.D. 253, 258 (E.D.N.Y. 1997) (same). All of the cases in this genre recognize this
Court’s "considerable discretion" in deciding whether justice and judicial economy dictate a
transfer. Kreinberg v. Dow Chemical Co., 496 F. Supp 2d 329, 330 (S.D.N.Y. 2007). Again,
even a court that lacks personal jurisdiction maintains the authority to transfer a case to a more
appropriate venue. Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466, 82 S. Ct. 913, 8 L. Ed. 2d 39
(1962) ("The language of 1406(a) is amply broad enough to authorize the transfer of cases,
however wrong the plaintiff may have been in filing his case as to venue, whether the court in
which it was filed had personal jurisdiction over the defendants or not").

         It thus seems clear that the Central District of California is the proper venue for this case.
TP-Link selected it for related litigation and Plaintiff seeks to efficiently and economically
litigate this case before a single tribunal that will entertain TP-Link’s related case, conduct
discovery therein and issue rulings affecting both matters. Since this Court does not have
jurisdiction and Judge Staton does, there is no court aside from Central California that should
hear this case. To require Plaintiff to refile in California is to impose additional costs, service
requirements and delay. The change of venue requested hereby will promote the just, speedy
and inexpensive adjudication of Plaintiff’s case and work no prejudice to TP-Link.

        For the above reasons, we request that the Court enter an order transferring venue of this
matter to docket of Judge Josephine L. Stanton of the Central District of California.



                                                       Respectfully submitted,

                                                       /s/ Mark Schlachet



cc: All Counsel (ECF)




                                                   3
